United States Court of Appeals
              for the district of columbia circuit
                                


No. 97-5343                                  September Term, 1997

United States of America,
               Appellee
          v.

Microsoft Corporation,
               Appellant
               


Consolidated with 98-5012

                                
         Appeals from the United States District Court
                  for the District of Columbia
                        (No. 94cv01564)
                                
     Before: Wald, Williams and Randolph, Circuit Judges.

                          O  R  D  E  R

     It is ORDERED by the Court sua sponte that the opinion of June 23, 1998 be amended as
follows:
     
     The following citations to "X Areeda, Antitrust Law" should be changed to "X Areeda,
Elhauge & Hovenkamp, Antitrust Law."  In the first citation, on page 23, the date (1996) remains
as is.
     
     Page 23:  line 21 and note 11, line 7.

     Page 24:  line 19.

     Page 26:  line 20.

     Page 28:  line 23.

     On page 26, line 33, the date (1991) should be inserted into the citation, producing "IX
Areeda, Antitrust Law  1700j at 15 (1991)."
                                        FOR THE COURT:
Mark J. Langer, Clerk
                                                                                            BY: Eva Brown
                                                                                            Deputy Clerk

Filed on July 7, 1998